Name: Commission Regulation (EEC) No 360/91 of 14 February 1991 correcting Regulation (EEC) No 3484/90 fixing the accession compensatory amounts for olive oil for 1990/91
 Type: Regulation
 Subject Matter: agricultural policy;  processed agricultural produce
 Date Published: nan

 15. 2. 91 Official Journal of the European Communities No L 42/ 11 COMMISSION REGULATION (EEC) No 360/91 of 14 February 1991 correcting Regulation (EEC) No 3484/90 fixing the accession compensatory amounts for olive oil for 1990/91 HAS ADOPTED THIS REGULATION : Article 1 The Annex I to the Regulation (EEC) No 3484/90 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1990 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 (3) thereof, amends Commission Regulation (EEC) No 3484/90 fixing the accession compensatory amounts for olive oil for 1990/91 (2) ; Whereas a check has shown that an error was made in the Annex to the Regulation (EEC) No 3484/90 ; Whereas the Regulation in question should be corrected accordingly, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53 , 1 . 3 . 1986, p. 43 . O OJ No L 336, 1 . 12. 1990, p. 79. No L 42/ 12 Official Journal of the European Communities 15 . 2. 91 ANNEX ANNEX I Olive oil (ECU/100 kg) Addi ­ tional code Accession compensatory amount to be charged (  ) or granted ( + ) in trade as follows CN code Table Notes from thjrd countries to Spain from the Community of Jen to Spain from Spain to third countries or . to EEC of Ten from third countries to Portugal from the Community of Ten to Portugal from Portugal to third countries or to EEC of Ten from Spain to Portugal from Portugal to Spain 1509 10 10 1 1 1 7298 7299 7314 -I- 23,50 + 40,75 + 40,75 - 40,75 - 40,75 - 4,17 + 8,29 + 8,29 - 8,29 - 8,29 - 32,46 - 32,46 + 32,46 + 32,46 1509 10 90 1509 90 00 2 2 2 3 3 3 7709 7713 7714 7717 7718 7719 + 23,50 + 25,13 + 40,75 + 23,50 + 42,38 + 25,13 - 40,75 - 23,50 - 42,38 - 25,13 - 4,17 - 3,84 + 8,29 - 4,17 + 8,62 - 3,84 - 8,29 + 4,17 - 8,62 + 3,84 - 32,46 - 27,67 - 33,76 - 28,97 + 32,46 + 27,67 + 33,76 + 28,97 1510 00 10 1510 00 90 4 4 4 . 5 5 5 7724 7729 7733 7734 7737 7738 + 1,90 + 5,73 + 19,15 + 19,15 + 22,98 + 5,73 - 19,15 - 19,15 - 22,98 - 5,73 - 8,56 - 7,78 + 3,90 + 3,90 + 4,68 - 7,78 - 3,90 - 3,90 - 4,68 + 7,78 - 15,25 - 15,25 - 18,30 - 13,51 + 15,25 + 15,25 + 18,30 + 13,51